Citation Nr: 9918216	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-17 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.  He died in October 1997.  The appellant is the 
veteran's widow.

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania that denied entitlement to service connection 
for the cause of the veteran's death.  The appellant 
requested a Board hearing at the RO&IC and a transcript of 
the May 1999 hearing is of record.


REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1 
(hereinafter M21-1), Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

It is contended, in essence, that the veteran's service 
connected disabilities either caused or were a significant 
factor in the cause of his death.

The record shows that at the time of his death, the veteran 
was in receipt of a 30 percent disability rating for 
traumatic and operative scars of the left flank and abdomen, 
a 30 percent rating for peritoneal adhesions, a 10 percent 
rating for anxiety reaction and noncompensable evaluations 
for scars of the tip of the left shoulder and the dorsum of 
the right hand.  The combined evaluation was 60 percent.  A 
claim for increase was denied in June 1993 and not appealed.  

The death certificate shows that the cause of the veteran's 
death at a private hospital in October 1997 was certified as 
acute myocardial infarction, due to or as a consequence of 
coronary artery disease, due to or as a consequence of 
chronic obstructive lung disease.  The death certificate 
indicates that an autopsy was performed but that the autopsy 
findings were not available prior to the completion of the 
death certificate.  The death certificate did not list any 
other significant conditions contributing to death but not 
resulting in the underlying causes given.  The certifier, a 
VA physician, completed the death certificate several days 
after the veteran's death.

At the recent Board hearing, the appellant recalled what she 
had been told by physicians regarding the veteran's service 
connected disabilities and his death including implications 
of remote pneumonia (Transcript (T) 4).  

The representative noted that the veteran's claim for service 
connection of pneumonia residuals in 1983 was never 
adjudicated and was therefore a pending claim at his death 
and that it was arguable that the 100 percent disability 
rating assigned initially after service should never have 
been reduced (T 15).  There was also testimony from the 
appellant that suggests some confusion as to whether an 
autopsy was performed (T 4).

The Board must observe that the veteran had significant 
disabilities and that the RO&IC had initiated development for 
his possible entitlement to individual unemployability 
benefits in 1984, but that the claim was apparently not 
pursued by the veteran at that time.  Further, there may be 
additional evidence pertinent to the claim, specifically 
medical records from the veteran's last hospitalization in 
1997 at Sacred Heart Hospital, including autopsy findings, 
and medical opinion mentioned at the hearing.  The 
representative appears to have raised the issue of clear and 
unmistakable error (CUE) in the reduction of a 100 percent 
disability evaluation in April 1946 and, by implication, 
subsequent rating decisions.  

The current adjudication guidelines require that in 
death cases requiring a rating decision, the entire file 
must be thoroughly reviewed.  A rating decision made 
during the veteran's lifetime must be reviewed to 
determine if there is a clear and unmistakable error 
either for or against the veteran (38 CFR 3.105(a)), the 
effect current evidence would have had on the decision, 
and if there is a reasonable basis for a difference of 
opinion (38 CFR 3.105(b)) (1998).  

If proof of death under 38 CFR 3.211 (1998) does not 
clearly identify the cause of death or the causes 
recorded are considered questionable and an accurate 
determination is material to the proper rating of the 
case, fully develop the facts and circumstances 
surrounding the death.  



Evidence may include autopsy reports, pertinent clinical 
records and reports of hospitalization immediately 
preceding death, a transcript of evidence introduced at 
coroner's or medical examiner's hearings, police 
reports, or certifications of attending physicians, etc. 
Secure autopsy reports and other clarifying evidence if 
there is a question as to: (1)  Cause of death; or (2)  
Identity and advancement of disease; or (3)  
Pathological relationships; or
(4)  Notations on death certificates.  M21-1, Part VI, paras. 
5.01-5.03. 

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995).  
The December 1997 rating decision appears deficient in this 
respect in view of the nature and extent of the veteran's 
service-connected disabilities. 

The adjudication guidelines in M21-1, Part VI, para. 5.03 
instruct that the provisions of 38 CFR 3.312 (1998) in 
determining whether a service-connected disability caused or 
contributed to the cause of death should be applied.  And 
specifically that the rating agency must "...not make an 
adverse determination simply because entitlement cannot be 
established with the same degree of certainty which, for 
example, a physical examination in a disability case would 
allow.  Accept affidavits or certified evidence without 
unnecessary development of potentially corroborative 
evidence."  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, and ensure due 
process, the case is REMANDED for the following:

1.  The appellant should be advised that 
she may submit any additional evidence or 
argument she believes relevant to the 
issue under consideration including 
statements from medical personnel, as 
discussed at the recent Board hearing, 
regarding a relationship between the 
veteran's service-connected disabilities 
and his death. 

2.  The RO&IC should contact the 
appellant and request that she provide 
the names and addresses of all medical 
care providers who treated the veteran 
recently for any of his disabilities.  
After securing any necessary releases, 
the RO&IC should obtain and associate 
with the claims folder copies of all 
records of such treatment that have not 
previously been obtained.  This should 
specifically include a complete record of 
treatment provided by VA and at Sacred 
Heart Hospital in 1997, including autopsy 
findings if one was completed as 
indicated on the death certificate.  The 
RO&IC should also attempt to contact the 
VA physician who completed the death 
certificate and ask that he provide a 
statement regarding the information that 
was relied on to complete the part of the 
veteran's death regarding immediate and 
underlying causes of death.

3.  The appellant or her representative 
should also be requested to specify the 
alleged error in the April 1946 RO&IC 
determinations or other RO&IC 
determinations that are believed 
constituted CUE in rating the service-
connected disabilities.  

The appellant is advised of the need to 
provide persuasive reasons why the result 
would have been manifestly different but 
for the alleged error.  The appellant 
should be provided a statement of the 
essential elements for a valid CUE claim 
as discussed in Fugo v. Brown, 6 Vet. App 
40, 43-44 (1993).

4.  Thereafter, the RO&IC should review the 
issue on appeal in light of any additional 
evidence received as a result of this remand.  
The RO&IC should insure that all development 
requested is completed.  The RO&IC should 
complete any additional development deemed 
necessary after adjudication of the 
intertwined issue of CUE.  Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefit sought on appeal are not granted to the 
appellant's satisfaction, the RO&IC should issue a 
Supplemental Statement of the Case.  A reasonable period of 
time for a response should be afforded.  The case should then 
be returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is otherwise notified by 
the RO&IC.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


